HAWKINS, J.
The record seems to have reference to a bond forfeiture.
The transcript contains the following: An indictment against V. E. Cooper, an appearance bond which purports to have been executed by him as principal, and by Mayr and O’Connor as sureties; a scire facias citation, and an alias scire facias citation, in which it is recited that a judgment nisi forfeiting the bond had been taken; the answer of the sureties ; and the certificate of the clerk that the foregoing was a full, true, and correct transcript of the proceedings. The transcript does not contain a judgment nisi, nor any judgment making the forfeiture final. There appears no notice of appeal. If, indeed, nothing else transpired than as shown from the transcript, there was nothing to appeal from. We cannot dismiss the. appeal because none appears to have been taken.
The cause is ordered stricken from the docket.